Citation Nr: 1636377	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  09-00 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating for bilateral hearing loss in excess of 30 percent prior to January 27, 2011, in excess of 70 percent from January 27, 2011 to March 4, 2011, and in excess of 40 percent from March 4, 2011, forward.


REPRESENTATION

Veteran represented by:	Stacey Penn Clark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

In the April 2008 rating decision, the RO denied a disability rating in excess of 30 percent for bilateral hearing loss.  During the pendency of the appeals claims period a September 2012 rating decision, assigned a 70 percent disability rating for bilateral hearing loss for the period from January 27, 2011 to March 4, 2011 and a 40 percent rating for the period from March 4, 2011, forward. 

The Veteran testified before the undersigned Veterans Law Judge, in an October 2010 Travel Board Hearing.  A transcript of the hearing is of record.

This claim was previous remanded by the Board in January 2011 and January 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015, the Veteran, by way of his attorney, sent notice that he did not have access to an April 2013 VA audiogram located in "CPRS."   He also requested that the Board consider this audiogram before adjudicating his claim.  The Veteran argues that access to this audiogram is essential to evaluating his current disability rating.  Review of the record reveals that the audiogram results are indeed inaccessible, even to the Board.  The full audiogram must be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998). 

Furthermore, the Board finds that for a variety of reasons the Veteran is entitled to a new VA examination.  The record reflects that the most recent VA examination was conducted in March 2011.  Importantly, the VA examiner who originally conducted this examination has since reported that there was an inaccuracy in the recorded left ear speech recognition score.  See August 2014 VA addendum opinion.  The Veteran also submitted private records that appear to indicate that since his last VA examination his hearing loss has worsened.  See audiograms dated in October 2014 and January 2015 from Shands University Hospital and First Coast Hearing Clinic Inc.  As a result of the foregoing, the Board finds that he must be afforded another examination to assess the current nature and severity of his hearing loss disability.  Snuffer v. Gober, 10 Vet. App. 400(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain the audiogram report conducted on April 18, 2013 at the Jacksonville VA Out-Patient Clinic.  A copy of this report must be sent to the Veteran and his attorney.  If such records do not exist or are otherwise not available after reasonable efforts, such circumstances shall be fully documented in the claims file and reported to the Veteran and his representative. 

2. Afford the Veteran a new VA examination, to determine the current severity of his service-connected bilateral hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examination report must fully describe the functional impairment and effects caused by the hearing disability.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.

After completing the examination the examiner is asked to opine at to the following:

a. Provide an opinion as to the cause of any significant difference in puretone test and speech recognition results, noted between the October 6, 2014 Shands University Hospital's audiogram, the January 9, 2015 First Coast Hearing Clinic Inc.'s audiogram, and the most recent VA examination.  

If no significant difference is present, between the First Coast results and the VA examination, or the First Coast results and the Shands results, the examiner must also reconcile the August 2014 addendum opinion's determination that "that the reduced speech recognition scores obtained [by] First Coast Hearing Clinic Inc.'s audiograms are less likely as not representative of the Veteran's maximum speech recognition abilities."

If the examiner concludes that he or she cannot provide such opinion without resulting in mere speculation, then the examiner must provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer.

b. In the August 2014 addendum opinion it is noted that the 75dB designation "is a lower loudness level than that used for VA and other First Coast audiograms."  The examiner then opines that the "relatively low 75dB presentation level could have very likely contributed to the poor 44% speech recognition score obtained."  As a result of this finding, further explanation is needed as to which dB presentation levels are used by VA and the purpose behind the use of those specific levels instead of others. 

3. The AOJ must review the opinions requested in the above directive.  If the opinions are not adequate, the AOJ must take immediate corrective action. If the examiner indicates that additional information is needed to provide a more definitive opinion, then the AOJ must take appropriate action to obtain the additional information

4. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




